Exhibit 10.58

 

LOGO [g46865image001.jpg]

 

1933 Milmont Drive

Milpitas, California 95035

 

P. 408.240.8300

F. 408.321.0293

 

www rackable.com

 

October 28, 2005

 

Ms. Madhu Ranganathan

 

Dear Madhu,

 

On behalf of Rackable Systems Inc., I am pleased to offer you the position of
Vice President of Finance, reporting directly to the Chief Finance Officer & EVP
of Operations.

 

This offer is conditioned upon our obtaining the following:

 

  1. Your signature and date on the enclosed copy of this letter, indicating
your acceptance of this offer.

 

  2. Your signature and date on the enclosed Employee Proprietary Information
and Inventions Agreement, which among other things requires that you have not
thus far, and you will not during your employment with Rackable Systems., use or
disclose to Rackable Systems any proprietary information or trade secrets of any
former employer or other company nor have you or will you bring onto Rackable
Systems’ premises any confidential or proprietary information of any former
employer or other company unless such former employer or company has consented
to such action in writing.

 

  3. Satisfactory results from any background and reference checks.

 

  4. Documentation verifying your identity and legal authority to work in the
United States no later than three business days after the date you commence
work. Enclosed is a list of Acceptable Documents that will be necessary for you
to show proof of your employment eligibility.

 

Your initial compensation will include a base salary rate of $16,666.67 per
month, (equal to $200,000 on an annualized basis) payable bi-weekly in
accordance with the Company’s regular payroll practices. Your base salary will
be subject to statutory deductions and withholdings.

 

You will participate in the Rackable MBO Bonus plan. You will be eligible for a
quarterly bonus of up to $20,000 ($80,000 annual gross) based upon specific
performance targets as set and agreed to by you and your manager. Your incentive
compensation is not guaranteed and will be subject to statutory deductions and
withholdings.



--------------------------------------------------------------------------------

Madhu Ranganathan

November 3, 2005

Page 2

 

It will be recommended to the Board of Directors to approve a grant for an
option to purchase 125,000 shares of the Company’s common stock. The strike
price of these options will be determined by the Fair Market Value of the Common
Stock subject to the Option on the date the Option is granted. Your options will
be subject to a four year vesting schedule, with vesting to commence as of your
start date as an employee under this agreement. Your options shall only vest if
you have been continuously employed by Rackable from the Start Date listed below
through the applicable option vesting date (e.g., at the end of the first year
of employment or the applicable monthly period thereafter as set forth in the
next sentence). Under the vesting schedule, your option shares would vest at the
rate of 25% upon completion of the first year of employment, with an additional
2.0833% of such shares vesting for each full month of continuous employment
completed after the first anniversary. Your options, if approved, shall be
granted subject to all of the terms and conditions set forth in an option
agreement prepared by Rackable. Any grant of stock options over time in no way
alters the employment “at will” relationship described below.

 

Upon the occurrence of both (a) a change of control and (b) any one of the
following within 12 months after a “change of control”, termination without
cause, given a position of substantially lesser responsibility; or required to
relocate to an office more than 30 miles from Rackable’s corporate offices (“COC
Termination”), you will be eligible for a cash payment. Such cash payment shall
be equal to the fair market value of all unvested option shares on the date of
the occurrence of one of the events set forth in subsection (b) above less the
exercise price for such unvested option shares. “Change of control” is defined
as an exchange of more than 50% of Rackable’s equity securities in an
acquisition.

 

In addition, in the event of a COC Termination, the Company shall provide the
following benefits until the earlier of (a) six (6) months from the COC
Termination date or (b) the date you commence full time employment (including
self-employment and/or consulting work); (i) base salary; and (ii) payment of
COBRA premiums for you and your dependents. Any such amounts will be payable at
such times as such amounts would have been paid had you not been terminated.

 

Further, if your employment is terminated by the Company without cause, the
Company shall provide the following benefits until the earlier of (a) three
(3) months from the termination date or (b) the date you commence full time
employment (including self-employment and/or consulting work): (i) base salary;
and (ii) payment of COBRA premiums for you and your dependents. Any such amounts
will be payable at such times as such amounts would have been paid had you not
been terminated.

 

As a full-time employee, you will be eligible to participate in the Company’s
benefit plans, including the medical, dental, vision, long-term disability and
life insurance programs. We have put a great deal of emphasis on our benefits,
and expect that they will continue to evolve as we grow and as the needs of our
employees and their families change. In addition, you will begin to earn
thirteen days of Paid Time Off (4.0 hours accrued per pay period) in accordance
with applicable Company policy. If you accept this offer of employment, you will
be given a copy of Rackable Systems’ benefit plan documents which will describe
more fully these and other benefits of your employment.

 

Employment with Rackable Systems is “at will.” This means that employment is not
for a specific term and can be terminated by you or by the Company at any time
for any reason, with or without cause. The at will employment relationship also
means that this employment offer, your job duties, title, responsibility,
reporting level, compensation and benefits, as well as any other terms and
conditions of employment (with the exception of the employment at will policy
itself), may be modified or rescinded at any time in the sole discretion of
Rackable Systems. This is the full and complete agreement between us on this
term of your employment. Any contrary representations which may have been made
or which may be made to you are superseded by this offer. Any modification of
this term must be in writing and signed by you and the Company.



--------------------------------------------------------------------------------

Madhu Ranganathan

November 3, 2005

Page 3

 

Madhu, we are pleased that you are interested in Rackable Systems. As with all
important decisions, however, you should make a decision concerning this offer
based on your own independent investigation and judgment concerning Rackable
Systems’ financial condition and future prospects. Any representations not
contained in this letter, or contrary to those contained in this letter, which
have been made to you are expressly superseded by this offer.

 

If you accept this offer, please return to me the signed and dated copy of this
letter and the Employee Proprietary Information and Inventions Agreement. Unless
you accept on or before October 31, 2005 this offer will expire.

 

Sincerely,

/s/ Jennifer L. Pratt

--------------------------------------------------------------------------------

Jennifer L. Pratt Sr. Director of Human Resources

 

Attachments:

 

Proprietary Information and Inventions Agreement

List of Acceptable Documents for 1-9 Form

 

CANDIDATE ACCEPTANCE

 

I accept the offer of employment with Rackable Systems pursuant to the terms and
conditions set forth in this letter. I will start work on
                        , 2005.

 

/s/ Madhu Ranganathan

--------------------------------------------------------------------------------

  

November 3, 2005

--------------------------------------------------------------------------------

Candidate’s Signature    Date